Citation Nr: 1040242	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and 
from February 2003 to April 2004.  He also had an unverified 
period of service in the National Guard between 2000 and 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.  

The Board notes that in a letter it sent in March 2010, the 
Veteran was informed that there appeared to be a discrepancy 
regarding who was representing him since The American Legion, 
Disabled American Veterans, and the Florida Department of 
Veterans Affairs had all been actively involved in his appeal.  
The Veteran was further informed that VA regulations stipulate 
that only one service organization, attorney or agent may provide 
representation at any one time on the same appeal.  The Veteran 
was given several options and told that if no response was 
received within 30 days from the date of the letter, the Board 
would assume that he wished to represent himself.  The Veteran 
did not respond to the March 2010 Board letter; therefore, the 
Board will proceed accordingly.  


FINDING OF FACT

The Veteran's hypertension had its onset during his second period 
of active duty between February 2003 and April 2004.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

For certain chronic disorders, such as hypertension, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

At this juncture, the Board notes that VA regulations indicate 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2009).




A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for hypertension.  The 
service treatment records dated prior to his second period of 
active service show that hypertension was noted in an August 2000 
medical record.  No diagnosis was made at that time, but the 
Veteran's blood pressure was recorded as 124/90 and the examining 
physician noted the medications the Veteran was taking.  The 
Veteran denied high or low blood pressure at the time of a 
November 2001 National Guard retention examination; his blood 
pressure was recorded as 124/82.  See report of medical history.  

Treatment records associated with the Veteran's second period of 
active service (February 2003 to April 2004) reveal that he 
requested a change in hypertension medication in March 2003.  
Thereafter, the records contain several diagnoses of 
hypertension.  This condition was diagnosed until the Veteran was 
discharged in April 2004.  At the time of his discharge, the 
Veteran reported high blood pressure 



for the past two years and his blood pressure was recorded as 
112/78.  See reports of medical examination and history.  

The post-service medical evidence indicates that the Veteran 
continues to suffer from hypertension.  During a VA general 
medical examination, after noting several November 2003 blood 
pressure readings, the examiner indicated that it was his medical 
opinion that it is at least as likely as not that the Veteran had 
essential hypertension that was diagnosed while in active 
military service.  The examiner went on to say that the Veteran 
had not had any major complications related to hypertension and 
had not had a stroke or stroke-like activity, myocardial 
infarction, heart failure or kidney disease related to high blood 
pressure.  

In light of the evidence described above, the Board determined 
that a medical opinion was needed from a specialist in 
cardiovascular disease.  The specialist was requested to provide 
an opinion regarding the following: (a) the degree of medical 
certainty (highly unlikely, less likely than not, as likely as 
not, more than likely, highly likely) that the Veteran's 
hypertension had its clinical onset prior to his active service 
from February 2003 to April 2004; (b) whether the Veteran 
suffered a permanent increase in the severity of the hypertension 
during service from February 2003 to April 2004 that was not due 
to the natural progress of the condition (i.e., an increase in 
pathology that did not abate after service and would not have 
increased had he not been in service) if hypertension existed 
prior to his active service; and (c) whether it at least as 
likely as not (50 percent or more likelihood) that hypertension 
had its clinical onset during active service from February 2003 
to April 2004 or is related to any in-service finding or event if 
it did not exist prior to his active service.  

The requested opinion was provided in June 2010.  The doctor 
provided blood pressure readings from records dated between 
January 1978 and April 2007 and indicated that the Veteran had 
reported co-morbidities to include prior duodenal ulcer and H 
pylori, gastroesophageal reflux disease (GERD), delayed ischemic 
deficits (DiD), overactive bladder, erectile dysfunction (ED) and 
hemorrhoids.  The doctor also indicated that the Veteran was not 
diabetic.  In answer to the first 



question posed by the Board, the doctor reported that a 
reasonable conclusion is that the Veteran definitely had 
"prehypertension range" blood pressures and at least 50 percent 
chance of at least borderline "hypertensive range" blood 
pressures prior to February 2003.  In answer to the second 
question, he indicated that this was difficult to judge given 
that the Veteran was receiving antihypertensive medications.  
Subsequent blood pressures on anti-hypertensive medications were 
in the 128-132/82-91 mmHg range 2005-7, only slightly higher than 
2000-2001 recordings of 124/82-90 mmHg off medications.  The 
doctor indicated that this was consistent with either variability 
of medication control of blood pressure or minor natural 
progression of disease, and reported that there seemed no 
definite service related permanent increase in severity of blood 
pressure.  

In answer to the third question, the doctor reported that there 
were no blood pressure recordings prior to active service in 
1978, or mention of hypertension in the record.  Prior to active 
service in February 2003, blood pressures were in the 
perhypertensive range.  The doctor indicated that the diagnosis 
of hypertension appears to have been made at the beginning of the 
Veteran's military service in February 2003.  He also indicated 
that it was impossible to assess the timing of clinical onset 
without prior blood pressure recordings between 2002 and February 
2003.

Given the opinions provided by the November 2003 VA examiner and 
the VHA doctor, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
hypertension is warranted as the onset of this disorder was 
during the Veteran's second period of active duty between 
February 2003 and April 2004.  38 C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim 



has been granted, the duty to notify and assist has been met to 
the extent necessary.


ORDER

Service connection for hypertension is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


